[Cite as Strongsville v. Jaeger, 2013-Ohio-4476.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 99579




                             CITY OF STRONGSVILLE
                                                          PLAINTIFF-APPELLEE

                                                    vs.

                               LAWRENCE G. JAEGER
                                                          DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                        Criminal Appeal from the
                                         Berea Municipal Court
                                        Case No. 12 TRC 05853

        BEFORE: Keough, J., Boyle, P.J., and McCormack, J.

        RELEASED AND JOURNALIZED: October 10, 2013
ATTORNEY FOR APPELLANT

Harvey B. Bruner
Harvey B. Bruner Co., L.P.A.
The Hoyt Block Building
700 W. St. Clair Avenue, #110
Cleveland, Ohio 44113

ATTORNEY FOR APPELLEE

George F. Lonjak
City of Strongsville Prosecutor
614 Superior Avenue
Suite 1310
Cleveland, Ohio 44113
KATHLEEN ANN KEOUGH, J.:

      {¶1} Defendant-appellant, Lawrence Jaeger, appeals his sentence following a no

contest plea to the charge of operating a motor vehicle while intoxicated (“OVI”) in

violation of R.C. 4511.19(A)(1)(a). For the reasons that follow, we affirm his sentence.

      {¶2} In October 2012, Jaeger was arrested and charged with two counts of OVI,

failure to maintain lane of travel, and expired plates. He pled no contest to one count of

OVI, and the remaining counts were nolled. At sentencing, the court sentenced Jaeger to

33 days in jail, an $800 fine plus court costs, and one year of probation with random drug

testing. He was ordered to complete a substance abuse treatment program, and his

driver’s license was suspended for one year. Jaeger was permitted to substitute three

days of jail for the 72-hour driver’s intervention program (“DIP”) and the remaining 30

days could be served on house arrest at a rate of 3.6 days of house arrest for every day in

jail. His sentence was stayed pending appeal.

       {¶3} Jaeger contends on appeal in his sole assignment of error that his “sentence

was unnecessarily punitive in nature and does not comport with the purposes of

misdemeanor sentencing.”

       {¶4} Courts have broad discretion in misdemeanor sentencing. State v. Hughley,

8th Dist. Cuyahoga Nos. 92588 and 93070, 2009-Ohio-5824, ¶ 7, citing Cleveland v.

Jurco, 8th Dist. Cuyahoga No. 88702, 2007-Ohio-4305, ¶ 18.            The guidelines for

misdemeanor sentencing are substantially similar to those applied in felony sentencing.
The court must be guided by the purposes of misdemeanor sentencing, which are “to

protect the public from future crime by the offender and others and to punish the

offender.” See R.C. 2929.21(A). When determining the appropriate sentence, the court

must consider the factors listed in R.C. 2929.22(B), including the nature and

circumstances of the offense or offenses and whether the circumstances indicate that the

offender has a history of persistent criminal activity and poses a substantial risk of

reoffending. See R.C. 2929.22(B)(1). There is no requirement that a trial court in

sentencing on misdemeanor offenses specifically state its reasons on the record. State v.

Harpster, 5th Dist. Ashland No. 04COA061, 2005-Ohio-1046, ¶ 20.

       {¶5} Jaeger was convicted of OVI, a misdemeanor of the first degree, which

carries a maximum jail sentence of 180 days and a maximum fine of $1,075. See R.C.

4511.19. The trial court imposed a fine of $800 and a jail sentence of 33 days; with the

option to serve those days by attending a 72-hour DIP and house arrest. Accordingly,

Jaeger’s overall sentence is within the statutory range for a first-degree OVI

misdemeanor; thus, it is not contrary to law.

       {¶6} It appears that Jaeger is arguing that he should have been sentenced only to

the mandatory minimum sentence because this was his first OVI in the relevant

six-year-look-back period. Pursuant to R.C. 4511.19, a person convicted of OVI is

subject to a mandatory minimum jail sentence, fine, and license suspension, depending on

the number of prior OVI convictions.            The relevant “look-back” period for OVI

convictions is six years, with the possibility of looking back 20 years, depending on the
number of prior convictions. See R.C. 4511.19(G)(1)(a)-(e). Therefore, because Jaeger

had not been convicted of an OVI offense within the past six years, and the 20-year

look-back period did not apply, Jaeger faced the maximum penalty of six months in jail

and a $1,075 fine, but the mandatory minimum penalty required to be imposed was three

days in jail or the DIP in lieu of jail and a $375 fine.

       {¶7} The record shows that although this offense may have been his first OVI

offense within the applicable six-year statutory look-back period, Jaeger had four prior

OVI convictions — 1983, 1988, 1991, and 2003. Therefore, while Jaeger may have been

statutorily eligible to receive the mandatory minimum sentence, the court was not

required to impose the minimum sentence.           Nothing in the record before this court

indicates that the sentence was punitive other than it is beyond the mandatory minimum

sentence.   Considering this is his fifth conviction for OVI in his lifetime, Jaeger’s

sentence was not an abuse of discretion. The assignment of error is overruled.

       {¶8} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Berea

Municipal Court to carry this judgment into execution. The defendant’s conviction

having been affirmed, any bail pending appeal is terminated. Case remanded to the trial

court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, JUDGE

MARY J. BOYLE, P.J., and
TIM McCORMACK, J., CONCUR